DETAILED ACTION
This application is in response to claims filed 28 June 2019 for application 16/457550 filed 28 June 2019. Currently claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 9, 18 and 19 recite the term “WMP independent pruning threshold”. WMP is not defined in the claim and one of ordinary skill in the art would not be able to ascertain what is intended by the acronym WMP. For examination purposes it will be interpreted as an independent pruning threshold.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 7-12 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Accelerating Convolutional Networks via Global & Dynamic Filter Pruning) in view of Chen et al. (Shallowing Deep Networks: Layer-wise Pruning based on Feature Representations).

Regarding claims 1 and 11, Lin discloses: A method for pruning a convolutional neural network (CNN), the method comprising:
for each layer…:
determining a salience to an output of the CNN of each filter in the layer (“In particular, we first initialize a pre-trained convolutional network and globally mask all filters to be equal to 1 (i.e., an external switch which determines whether the filter is pruned). Then, we design a global discriminative function to determine the saliency scores of individual filters. Such scores guide us to globally prune the unsalient filters across all layers, which equivalently masks out unsalient filters as 0. Finally, we iteratively tune the sparse network and dynamically update the filter saliency in a top-down manner. By such operations, filters that are previously masked out is possible to recalled, which significantly improves the accuracy of the pruned network.” P2426 ¶1); 
determining a subset of the filters in the layer based on the salience of each filter in the layer (“In particular, we first initialize a pre-trained convolutional network and globally mask all filters to be equal to 1 (i.e., an external switch which determines whether the filter is pruned). Then, we design a global discriminative function to determine the saliency scores of individual filters. Such scores guide us to globally prune the unsalient filters across all layers, which equivalently masks out unsalient filters as 0. Finally, we iteratively tune the sparse network and dynamically update the filter saliency in a top-down manner. By such operations, filters that are previously masked out is possible to recalled, which significantly improves the accuracy of the pruned network.” P2426 ¶1); and 
pruning the subset of the filters in the layer (“In particular, we first initialize a pre-trained convolutional network and globally mask all filters to be equal to 1 (i.e., an external switch which determines whether the filter is pruned). Then, we design a global discriminative function to determine the saliency scores of individual filters. Such scores guide us to globally prune the unsalient filters across all layers, which equivalently masks out unsalient filters as 0. Finally, we iteratively tune the sparse network and dynamically update the filter saliency in a top-down manner. By such operations, filters that are previously masked out is possible to recalled, which significantly improves the accuracy of the pruned network.” P2426 ¶1).

However, Lin does not explicitly disclose: choosing a subset of layers of the CNN; …of the subset of layers.

(“Based on the above observations on the diagnosis results, we conduct the pruning process by directly removing the layers that provide minor influences on improving the feature representations (note that we continuously remove the layers until the improvement between two adjacent layers is above the predefined threshold). While pruning VGG-16 is straightforward as removing the sub-sequential layers does not affect the interactions within the previous layers, layer pruning on ResNet-56 is less intuitive due to the destruction of correlations between adjacent layers. However, according to [29], in residual networks, essential information can be well preserved via the skip connections and removing certain layers from the networks only results in minor influences instead of destructive impacts on the overall performance. Therefore, we argue that despite the destruction of interactions between adjacent layers, with proper retraining, the pruned residual network is still able to reconstruct the interactions between its layers and compensate the loss of the performance. We demonstrate this claim via empirical results shown in Section 4.” P4 ¶1); and 

	Lin and Chen both disclose methods for pruning Convolutional Neural Networks (CNNs) and are analogous. Lin teaches pruning filters based on a salience. Chen teaches selecting a subset of layers to perform pruning on. It would have been obvious to one of ordinary skill in the art before the effective filing date to select a subset of layers as taught by Chen to perform salience based filter pruning as taught by Lin. One 

Regarding claims 2 and 12, Lin does not explicitly disclose: The method of claim 1, wherein the layers of the subset of layers of the CNN are non-contiguous.

Chen teaches: wherein the layers of the subset of layers of the CNN are non-contiguous (“Based on the above observations on the diagnosis results, we conduct the pruning process by directly removing the layers that provide minor influences on improving the feature representations (note that we continuously remove the layers until the improvement between two adjacent layers is above the predefined threshold). While pruning VGG-16 is straightforward as removing the sub-sequential layers does not affect the interactions within the previous layers, layer pruning on ResNet-56 is less intuitive due to the destruction of correlations between adjacent layers. However, according to [29], in residual networks, essential information can be well preserved via the skip connections and removing certain layers from the networks only results in minor influences instead of destructive impacts on the overall performance. Therefore, we argue that despite the destruction of interactions between adjacent layers, with proper retraining, the pruned residual network is still able to reconstruct the interactions between its layers and compensate the loss of the performance. We demonstrate this claim via empirical results shown in Section 4.” P4 ¶1, note: layers are impacted by adjacent layers being removed which examiner is interpreting as non-contiguous layers are chosen).

Regarding claims 7 and 17, Lin discloses: The method of claim 1, wherein determining the subset of the filters in the layer based on the salience of each filter in the layer comprises selecting filters of lowest salience based on a pruning threshold (
    PNG
    media_image1.png
    208
    395
    media_image1.png
    Greyscale
p2428 §3.4 last ¶).

Regarding claims 8 and 18, Lin discloses: The method of claim 7, wherein the pruning threshold percent (TosLP) is calculated based on a given WMP independent pruning threshold (TwMPind) (
    PNG
    media_image1.png
    208
    395
    media_image1.png
    Greyscale
p2428 §3.4 last ¶).

claims 9 and 19, Lin discloses: The method of claim 7, wherein the pruning threshold is greater than a corresponding WMP independent pruning threshold 
    PNG
    media_image2.png
    247
    396
    media_image2.png
    Greyscale
p2427 §3.3 ¶1

Regarding claims 10 and 20, Lin discloses: The method of claim 1, wherein the salience to the output of the CNN of each filter comprises a salience to an output of the layer of that filter (
    PNG
    media_image1.png
    208
    395
    media_image1.png
    Greyscale
p2428 §3.4 last ¶).

Claims 3, 4, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Accelerating Convolutional Networks via Global & Dynamic Filter Pruning) in view of Chen et al. (Shallowing Deep Networks: Layer-wise Pruning .

Regarding claims 3 and 13, Lin does not explicitly disclose: The method of claim 1, wherein the subset of layers comprises odd numbered layers of the CNN and excludes even numbered layers of the CNN.

Li teaches: wherein the subset of layers comprises odd numbered layers of the CNN and excludes even numbered layers of the CNN (“Similar to ResNet-56/110, the first and the last residual blocks of each stage are more sensitive to pruning than the intermediate blocks (i.e., layers 2, 8, 14, 16, 26, 28, 30, 32). We skip those layers and prune the remaining layers at each stage equally.” P8 §4.3 ¶1).

Lin, Chen and Li disclose methods for pruning Convolutional Neural Networks (CNNs) and are analogous. Lin teaches pruning filters based on a salience. Chen teaches selecting a subset of layers to perform pruning on. Li teaches pruning particular subsets of CNNs, in this example some even numbered layers. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pruning scheme of Lin and Chen to select a subset of layers as taught by Li. One would have been motivated as this avoid pruning layers that are overly sensitive to pruning (Li P8 §4.3 ¶1).

claims 4 and 14, Lin does not explicitly disclose: The method of claim 1, wherein the subset of layers comprises even numbered layers of the CNN and excludes odd numbered layers of the CNN.

Li teaches: wherein the subset of layers comprises even numbered layers of the CNN and excludes odd numbered layers of the CNN (“Similar to ResNet-56/110, the first and the last residual blocks of each stage are more sensitive to pruning than the intermediate blocks (i.e., layers 2, 8, 14, 16, 26, 28, 30, 32). We skip those layers and prune the remaining layers at each stage equally.” P8 §4.3 ¶1, note: selecting even or odd layers appears to be an arbitrary design choice).

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Accelerating Convolutional Networks via Global & Dynamic Filter Pruning) in view of Chen et al. (Shallowing Deep Networks: Layer-wise Pruning based on Feature Representations) further in view of Siam et al. (A Comparative Study of Real-time Semantic Segmentation for Autonomous Driving).

Regarding Claims 5 and 15, Lin does not explicitly disclose: The method of claim 1, wherein choosing the subset of layers comprises selecting a first layer of the CNN, skipping a stride number of layers, and selecting a second layer of the CNN following the skipped layers.

(“Feature extraction networks have the same downsampling factor of 32, so they follow the 8 stride version of skip architecture.” P704 §4.1 Skip Net).

Lin, Chen and Siam disclose methods for pruning Convolutional Neural Networks (CNNs) and are analogous. Lin teaches pruning filters based on a salience. Chen teaches selecting a subset of layers to perform pruning on. Siam teaches pruning with a 8 stride skip architecture. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pruning scheme of Lin and Chen to select a stride subset of layers as taught by Siam to yield predictable results.

Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Accelerating Convolutional Networks via Global & Dynamic Filter Pruning) in view of Chen et al. (Shallowing Deep Networks: Layer-wise Pruning based on Feature Representations) further in view of He et al. (Soft Filter Pruning for Accelerating Deep Convolutional Neural Networks).

Regarding claims 6 and 16, Lin does not explicitly disclose: The method of claim 1, wherein determining the salience comprises L2-norm ensembling.

He teaches: wherein determining the salience comprises L2-norm ensembling (“The performance of L2-norm criteria is slightly better than that of L1-norm criteria. The result of L2-norm is dominated by the largest element, while the result of L1-norm is also largely affected by other small elements. Therefore, filters with some large weights would be preserved by the L2-norm criteria. So the corresponding discriminative features are kept so the performance of the pruned model is better.” P6 ¶1).

Lin, Chen and He disclose methods for pruning Convolutional Neural Networks (CNNs) and are analogous. Lin teaches pruning filters based on a salience. Chen teaches selecting a subset of layers to perform pruning on. He teaches use the L2 norm to determine salience. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the pruning scheme of Lin and Chen to utilize the L2 norm as taught by He as it provides the best results when pruning filters (He P6 ¶1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Luo et al. (ThiNet: Pruning CNN Filters for a Thinner Net) discloses filter pruning. Pan et al. (Shallow and Deep Convolutional Networks for Saliency Prediction) discloses saliency prediction in CNNs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NILSSON whose telephone number is (571)272-5246. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571)-272-3719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NILSSON/           Primary Examiner, Art Unit 2122